Maxwell, J.,
delivered the opinion of the court.
By the final order and judgment of the circuit court of *103Greenbrier county, made on the 15th day of September, 1866, Dean Venable, George Law, Henry Stuart, Patrick Birne, and David B. Spotts, were removed as trustees of the church property of the Methodist Episcopal church in the town of Lewisburg, said property consisting of two lots of ground with a house thereon, and D. Coffman, Senior, D. C. Coffman, Junior, Albert G. "Williams, Archibald Lewis, and John Ery appointed in their places.
The parties so removed have obtained a supersedeas to the said final order and judgment and brought the same into this court to be reviewed.
The defendants in error make their motion here to dismiss the supersedeas on the ground that this court has no jurisdiction to review the judgment or order complained of, because, they say it was not made in any cause, and is not conclusive of the matters in dispute between the parties.
The order or judgment complained of was made under the 9th see. of chap. 77 of the Code of Virginia 1860, p. 412, on motion, and divested the plaintiffs in error of the legal title to the property and vested the same in the persons appointed in their places, for the purposes of the trust, and must be as conclusive of the title to the property as long as it remains in force, as the judgment of the same court would be in any other matter. It is no more subject to bo reviewed in a court of chancery than any other judgment at law would be. It can only be reviewed in an appellate court.
The judgment was rendered in a civil case within the meaning of the 2nd sec. of chap. 182, Code of Virginia 1860, p. 745, is final, the appellants were parties to the case and under this section have a right to their supersedeas.
It was a controversy concerning the title to land, and by the 8th section of the 6th article of the constitution of this State, this court has appellate jurisdiction in all such eases.
The motion is overruled.
MotioN Overruled.